AO 72A
(Rev, 8/82)

 

Case 5:21-cv-00001-LGW-BWC Document5 Filed 03/10/21 Page 1 of 2

Iu the Gnited States District Court
For the Southern District of Georgia

Wapceross Dibision
CETERY LAMAR WEEMS, *
*
Plaintiff, * CIVIL ACTION NO.: 5:21-cv-1
*
Vv. *
*
FNU WICKER, et al., *
*
Defendants. *

ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 4. Plaintiff did not file Objections
to this Report and Recommendation.

Thus, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation as the opinion of the Court, DISMISSES without
prejudice Plaintiff’s Complaint for failure to follow this
Court’s Order and failure to prosecute, DIRECTS the Clerk of
Court to CLOSE this case and enter the appropriate judgment of

dismissal, and DENIES Plaintiff in forma pauperis status on

 
AO 72A
(Rev. 8/82)

 

 

 

Case 5:21-cv-00001-LGW-BWC Document5 Filed 03/10/21 Page 2 of 2

appeal.

SO ORDERED, this A day Mae , 2021.

v

 

HON. LISA/GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTH DISTRICT OF GEORGIA

 
